DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered. 
Claim Objections
Claims 4-14 are objected to because of the following informalities:  
Claim 4 fails to properly show amendments to the claims. See MPEP Section 714: Amendments, Applicant’s Action.
(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.
Claim 4 recites at least “The apparatus, according to claim 21, in which”, which is new and not found in any previous version of the claims. However, this phrase is not properly marked to indicate the changes as required. Appropriate correction is required.
Examiner further notes that, as best understood, the recitation of “The apparatus, according to claim 21” in claim 4 is considered to be a typographic error, since the dependency of claim 4 on claim 21 would raise numerous additional issues, and since Applicants arguments directed to claim 4 (See Applicants Arguments/Remarks, pages 13-14, Filed 6/23/2022) do not include this claim language. For examination purposes, the recitation “The apparatus, according to claim 21, in which” will be removed, and claim 4 will be examined as an Independent claim.
Claims 5-14 are objected to as depending from a base claim with an objection.
Applicant is required to review all claims and properly identify all claim amendments per 37 CFR 1.121

Specification
The amendment filed 6/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Claim 4: “at least one building support connector is connected to a landing beam of a building structure”. 
Claim 15: “at least one building support connector is connected to the landing beam of a building structure”.
Claim 21: “a first guide” and “a second guide”, “the first landing beam having first and second extensions sized and shaped to slidably engage the first and second guides”, “first and second removable lock assemblies for engaging the first landing beam with the first and the second spaced apart openings, the first landing beam being slidable along the first and second openings to vary the distance between the first landing beam relative to the ground when the lock assemblies are disengaged”.
Claim 22: “in which the lock assemblies are engaged when the first landing beam achieves the desired distance from the ground”.
Claim 23: “in which the first and second lock assemblies includes first and second set of assembly pins and first and second sets of cotter pins”.
Claim 24: “in which the first and second assembly pins include three assembly pins and three cotter pins”.
Claim 25: “a third guide” and “a fourth guide”, “the second landing beam having third and fourth extensions sized and shaped to slidably engage the third and fourth guides”, and “and third and fourth removable lock assemblies for engaging the second landing beam with the third and the fourth spaced apart openings, the second landing beam being slidable along the third and fourth openings to vary the distance between the second landing beam relative to the ground when the lock assemblies are disengaged”.
Claim 26: “in which the third and fourth lock assemblies are engaged when the second landing beam achieves the desired distance from the ground”.
Claim 27: “in which the third and fourth lock assemblies includes third and fourth sets of assembly pins, and third and fourth sets of cotter pins”.
Claim 28: “in which the third and fourth assembly pins include three assembly pins and three cotter pins”.
Claim 29: “the first and second beams are simultaneously slidable along the first, the second, the third and the fourth openings to vary the distance between the first and second landing beams relative to the ground when the lock assemblies are disengaged”.
Claim 30: “in which the lock assemblies are engaged when the first and the second landing beams achieve the desired distance from the ground”.  
Claim 31: “in which the first and the second landing beams are moveable up to 21 inches in 3 inch increments”.  
Applicant is required to review all claims and cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “a/the landing beam of a building structure”, as claimed in claims 4 and 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the drawings are objected to because Figure 7A includes multiple reference arrows with no corresponding reference numerals. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9, 11-16, and 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is as follows:
Claim 4: “at least one building support connector is connected to a landing beam of a building structure”. 
Claim 15: “at least one building support connector is connected to the landing beam of a building structure”.
Claim 21: “a first guide” and “a second guide”, “the first landing beam having first and second extensions sized and shaped to slidably engage the first and second guides”, “first and second removable lock assemblies for engaging the first landing beam with the first and the second spaced apart openings, the first landing beam being slidable along the first and second openings to vary the distance between the first landing beam relative to the ground when the lock assemblies are disengaged”.
Claim 22: “in which the lock assemblies are engaged when the first landing beam achieves the desired distance from the ground”.
Claim 23: “in which the first and second lock assemblies includes first and second set of assembly pins and first and second sets of cotter pins”.
Claim 24: “in which the first and second assembly pins include three assembly pins and three cotter pins”.
Claim 25: “a third guide” and “a fourth guide”, “the second landing beam having third and fourth extensions sized and shaped to slidably engage the third and fourth guides”, and “and third and fourth removable lock assemblies for engaging the second landing beam with the third and the fourth spaced apart openings, the second landing beam being slidable along the third and fourth openings to vary the distance between the second landing beam relative to the ground when the lock assemblies are disengaged”.
Claim 26: “in which the third and fourth lock assemblies are engaged when the second landing beam achieves the desired distance from the ground”.
Claim 27: “in which the third and fourth lock assemblies includes third and fourth sets of assembly pins, and third and fourth sets of cotter pins”.
Claim 28: “in which the third and fourth assembly pins include three assembly pins and three cotter pins”.
Claim 29: “in which the first and second beams are simultaneously slidable along the first, the second, the third and the fourth openings to vary the distance between the first and second landing beams relative to the ground when the lock assemblies are disengaged”.
Claim 30: “in which the lock assemblies are engaged when the first and the second landing beams achieve the desired distance from the ground”.  
Claim 31: “in which the first and the second landing beams are moveable up to 21 inches in 3 inch increments”.  
Claims 5-9, 11-14, 16, 18-20 and 32-33 are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-9, 11-16, 18-20, 22, 26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “a first landing beam” and “a landing beam of a building structure”. This renders the claim indefinite, as it is unclear if the terms “a first landing beam” and “a landing beam of a building structure” are intended to refer to the same structure, or different structure entirely. Appropriate correction is required.
Claim 15 recites “the first landing beam of the building structure”. This renders the claim indefinite, as “the first landing beam of the building structure” lacks proper antecedent basis and is unclear (i.e. is “the first landing beam of the building structure” intended to refer to the previously recited “a first landing beam”?). Appropriate correction is required.
Claims 22, 26, and 30 recite the phrase “achieves the desired distance from the ground”. This renders the claims indefinite, as the phrase “achieves the desired distance” is awkwardly worded, vague, and unclear. The terms “achieves” and “desired distance” are not mentioned in the disclosure as originally filed (i.e. what exactly is “the desired distance”? How is “the desired distance” achieved?). Appropriate correction is required. 
Claims 5-9, 11-14, 16, and 18-20 are rejected as depending from a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann (EP3375953) in view of Rowell (5579866) in view of Bulley (20040040786).
Regarding claim 4, as best understood, Brinkmann discloses a first landing beam (see below) having a first landing beam support connector, connected to a first connector end thereof, the first landing beam support connector having a first support plate (see below), as best seen in the marked-up figure below, connected thereto, the first support plate having a first rosette connector portion 40 shaped to be complementary to a first rosette attachment connector 14, mounted on a first tower leg 12; and the first rosette connector portion and the first rosette attachment connector being connected together by pin 46, the pin being removable to permit separation of the first tower leg from the first landing beam, but fails to disclose the connector portion and attachment connector being connected together by a pair of tethered pins and a building support connector.


    PNG
    media_image1.png
    1045
    1106
    media_image1.png
    Greyscale
[AltContent: textbox (First Support Plate)][AltContent: textbox (First Landing Beam Support Connector)][AltContent: textbox (Landing Beam)][AltContent: textbox (First Connector End)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Landing Beam Support Connector)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Connector End)][AltContent: textbox (Pin)][AltContent: arrow]
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29.  The use of tether pins are used in the art to prevent the locking pins from being lost or removed. It would have further been obvious to provide an additional tether pin to be inserted into the aperture shown at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  
Bulley teaches the utility of an apparatus having a building support connector 20, as recited in paragraph [0013] and as best seen in Figures 1 and 5.  The use of a building support connector is to brace the scaffolding directly to a wall preventing movement of the scaffold when in use.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed and to provide a building support connector as taught by Bulley so as to brace the scaffolding directly to a wall preventing movement of the scaffold when in use. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Regarding claim 5, as best understood, Brinkmann discloses a second connector end spaced apart from the first connector end; a second landing beam support connector (See above) connected to the second connector end; a second support plate being connected to the second landing beam support connector, the second support plate having a second rosette connector portion 26, shaped to be complementary to a second rosette attachment connector mounted on a second tower leg 112; and the second rosette connector portion and the second rosette attachment connector being connected together by a second pin the second pin being removable to permit separation of the second tower leg from the first landing beam, as best seen in Figure 2, but fails to disclose the second connector portion and second attachment connector being connected together by a second pair of tethered pins. 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture shown at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. The use of tether pins are used in the art to prevent the locking pins from being lost or removed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Regarding claim 6, as best understood, Brinkmann discloses a second landing beam having a third landing beam support connector connected to a first connector end thereof, the third landing beam support connector having a third support plate connected thereto, the third support plate having a third rosette connector portion shaped to be complementary to a third rosette attachment connector mounted on a third tower leg 12’; and the third rosette connector portion and the third rosette attachment connector being connected together by a pin, the pin being removable to permit separation of the third tower leg from the second landing beam, as best seen in marked up Figure 9 below, but fails to disclose the third connector portion and third attachment connector being connected together by a pair of tethered pins. 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture shown at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. The use of tether pins are used in the art to prevent the locking pins from being lost or removed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 7, as best understood, Brinkmann discloses a second connector end spaced apart from the first connector end of the second landing beam; a fourth landing beam support connector connected to the second connector end of the second landing beam; a fourth support plate being connected to the fourth landing beam support connector, the fourth support plate having a fourth rosette connector portion shaped to be complementary to a fourth rosette attachment connector mounted on a fourth tower leg 112’; and the fourth rosette connector portion and the fourth rosette attachment connector being connected together by a pin, the pin being removable to permit separation of the fourth tower leg from the second landing beam, but fails to disclose the fourth connector portion and fourth attachment connector being connected together by a pair of tethered pins. 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.    The use of tether pins are used in the art to prevent the locking pins from being lost or removed. The use of tether pins are used in the art to prevent the locking pins from being lost or removed.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed.

    PNG
    media_image3.png
    841
    633
    media_image3.png
    Greyscale
[AltContent: textbox (First Landing Beam)][AltContent: textbox (Forth Landing Beam Support Connector)][AltContent: textbox (Third Landing Beam Support Connector)][AltContent: textbox (Second Landing Beam)]

Regarding claim 8, as best understood, Brinkmann discloses in which the second, third and fourth rosette connector portions 40, are shaped to permit location of the second, third and fourth pins therein, the pins being removably connected to the respective second, third and fourth rosette attachment connectors, but fails to disclose pins being a pair of tethered pins. 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. The use of tether pins are used in the art to prevent the locking pins from being lost or removed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pins of Brinkmann with pairs of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 9, as best understood, Brinkmann discloses at least one first strut member 96, for connecting the first landing beam to the second landing beam, as best seen in Figure 9.
Regarding claim 11, as best understood, Brinkmann discloses a landing deck 94 mountable on top of the first and second landing beams, as best seen in Figure 10
Regarding claim 12, as best understood, Brinkmann discloses a third landing beam, as best seen in the marked-up figure below, having a fifth landing beam support connector connected to a first connector end thereof, the fifth landing beam support connector having a fifth support plate connected thereto, the fifth support plate having a fifth rosette connector portion shaped to be complementary to a fifth rosette attachment connector mounted on a fifth tower leg; the fifth rosette connector portion and the fifth rosette attachment connector being connected together by a fifth pin, the pin being removable to permit separation of the fifth tower leg from the third landing beam, as best seen in Figures 9 and 10 but fails to disclose the fifth connector portion and fifth attachment connector being connected together by a pair of tethered pins. 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. The use of tether pins are used in the art to prevent the locking pins from being lost or removed. The use of tether pins are used in the art to prevent the locking pins from being lost or removed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143 

Regarding claim 13, as best understood, Brinkmann discloses a second connector end spaced apart from the first connector end of the third landing beam, as best seen in the marked-up figure below; a sixth landing beam support connector connected to the second connector end of the third landing beam; a sixth support plate being connected to the sixth landing beam support connector, the sixth support plate having a sixth rosette connector portion shaped to be complementary to a sixth rosette attachment connector mounted on a sixth tower leg; and the sixth rosette connector portion and the sixth rosette attachment connector being connected together by a pin, the pin being removable to permit separation of the sixth tower leg from the sixth landing beam, as best seen in Figures 9 and 10, but fails to disclose the sixth connector portion and sixth attachment connector being connected together by a pair of tethered pins. Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. The use of tether pins are used in the art to prevent the locking pins from being lost or removed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 14, as best understood, Brinkmann discloses at least one second strut member for connecting the second landing beam to the third landing beam, as best seen in the marked-up figure below.  

    PNG
    media_image5.png
    841
    633
    media_image5.png
    Greyscale
[AltContent: textbox (Third Landing Beam Support Connector
 )][AltContent: textbox (First Landing Beam
 )][AltContent: textbox (Third Landing Beam 
 )][AltContent: textbox (Forth Landing Beam Support Connector
 )][AltContent: textbox (Second Landing Beam
 )][AltContent: textbox (Strut 
 )]
Regarding claim 15, as best understood, Brinkmann discloses a first landing beam (See marked up Figure 9 above) having first and second landing beam support connectors connected to respective first and second spaced apart connector ends, the first and second landing beam support connectors having first and second support plates connected respectively thereto, the first and second support plates having first and second rosette connector portions shaped to be complementary to first and second rosette attachment connectors mounted on respective first and second tower legs; the first and second rosette connector portions and the first and second rosette attachment connectors being connected together by respective first and second pins; a second landing beam (See marked up Figure 9 above) having third and fourth landing beam support connectors connected to respective first and second spaced apart connector ends, the third and fourth landing beam support connectors having third and fourth support plates connected respectively thereto, the third and fourth support plates having third and fourth rosette connector portions shaped to be complementary to third and fourth rosette attachment connectors mounted on respective third and fourth tower legs; the third and fourth rosette connector portions and the third and fourth rosette attachment connectors being connected together by respective third and fourth pins; a third landing beam (See marked up Figure 9 above) having a fifth and sixth landing beam support connectors connected to respective first and second spaced apart connector ends, the fifth and sixth landing beam support connectors having fifth and sixth support plates connected respectively thereto, the fifth and sixth support plates having fifth and sixth rosette connector portions shaped to be complementary to fifth and sixth rosette attachment connectors mounted on respective fifth tower leg; the fifth and sixth rosette connector portion and the fifth and sixth rosette attachment connector being connected together by fifth and sixth pins; the pins 46, being removable to permit separation of the tower legs 12, from the landing beams, but fails to disclose the connector portions and the attachment connectors being connected together by respective pairs of tethered pins and a building support connector.  
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. The use of tether pins are used in the art to prevent the locking pins from being lost or removed. Bulley teaches the utility of an apparatus having a building support connector 20, as recited in paragraph [0013] and as best seen in Figures 1 and 5.  The use of a building support connector is to brace the scaffolding directly to a wall preventing movement of the scaffold when in use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed and to provide a building support connector as taught by Bulley so as to brace the scaffolding directly to a wall preventing movement of the scaffold when in use.  Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143     
Regarding claim 16, as best understood, Brinkmann discloses at least one first strut member 96, for connecting the first landing beam to the second landing beam, as best seen in Figure 9.  
Regarding claim 18, as best understood, Brinkmann discloses at least one second strut member for connecting (via connecting components) the second landing beam to the third landing beam.
Regarding claim 19, as best understood, Brinkmann discloses a landing deck 94, mountable on top of the first and second landing beams, as best seen in Figure 10.  
Regarding claim 20, as best understood, Brinkmann discloses each of the support plates is square channel shaped and include a concave rosette connector portion for complementary fitting to the rosette attachment connectors 14, as best seen in Figure 3.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Regarding the argument “Applicant's apparatus not use or even contemplate the use of a pivoting axis to construct the scaffolding”. This argument is unclear, as no claim language directed to the subject matter of “a pivoting axis” is made in the claims.
Regarding the argument “A simple hammer blow to one side of the pin causes the pin to remove and thus permit the beam to move along its guide path up or down depending on the required positioning. Nowhere does Brinkmann teach or even suggest this.” This argument is unclear, as no claim language directed to the subject matter of “a simple hammer blow to one side of the pin causes the pin to remove and thus permit the beam to move along its guide path up or down depending on the required positioning” is made in the claims.
Regarding the argument “a person of ordinary skill in the art would not find any motivation whatsoever to combine the teachings of Brinkmann and those of Rowell and arrive at the subject matter as claimed herein”. Examiner disagrees, and notes that Brinkmann and Rowell share a similar classification profile and are directed to analogous art, and each of Brinkmann and Rowell would be properly considered during examination of the instant application.
Regarding the argument “the scaffold system of Bulley would be considered wholly unsuitable for the type of applications contemplated by the Applicant, and while Bulley's scaffold serves its purpose well, a person of ordinary skill in the art would not be motivated to combine the teachings of Brinkmann nor Rowell with Bulley and arrive at the subject matter as currently claimed”. Examiner disagrees, and notes that Brinkmann, Rowell, and Bulley share a similar classification profile and are directed to analogous art, and each of Brinkmann, Rowell, and Bulley would be properly considered during examination of the instant application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634